AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
This is an AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ("SERP")
made as of the 2nd day of August, 2007, by and between Harris & Harris Group,
Inc., a corporation organized under the laws of the State of New York (the
"Company"), and Charles E. Harris (the "Executive"). The SERP was originally
effective February 2, 2000 and was at that time called "Deferred Compensation
Agreement", and is hereby amended and restated effective January 1, 2005, but
actually on the date first shown above, for compliance with Internal Revenue
Code (the "Code") Section 409A.


WHEREAS, the Company and the Executive are parties to an employment agreement;


WHEREAS, the employment agreement obligates the Company to maintain a
supplemental executive retirement plan for the benefit of the Executive, and the
Company and the Executive wish to enter into this Amended and Restated SERP to
bring it into compliance with Code Section 409A.


NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the parties hereto agree as follows:


Section 1.             Deferred Compensation Account; Contributions to Trust.


(1)    The Company shall credit to a book reserve (the "Deferred Compensation
Account commencing as of October 19, 1999 and for each month thereafter, an
amount equal to 1/12th of the Executive's Base Salary (as defined in the
employment agreement in effect from time to time between the Company and the
Executive (the "Employment Agreement")) for such month; provided that the
Executive is employed with the Company on the last business day of such month.
The Deferred Compensation Account shall be debited with amounts representing all
losses and distributions from the Trust (as hereinafter defined) and shall be
credited with all earnings of and deposits to the Trust or amounts otherwise
contributed to the Trust.


(2)    Any amounts represented by credits made to the Deferred Compensation
Account in accordance with the first sentence of paragraph (a) above shall be
contributed by the Company on the last business day of each month to the trust
(the "Trust") established under the Trust Agreement substantially in the form of
Exhibit A annexed hereto (the "Trust Agreement"). Amounts contributed to the
Trust shall be invested and reinvested in accordance with the provisions of the
Trust Agreement in such investments as are requested by the Executive and agreed
to by the Company, which agreement shall not be unreasonably withheld. To the
extent that the Company is required to withhold hospital insurance tax or other
taxes in respect of credits to the Deferred Compensation Account representing
earnings of the Trust prior to distribution of such earnings to the Executive
pursuant to Section 2 below, as provided in Amendment No. 3 to this SERP made in
December, 2005 (i) for taxes owed in 2005, such taxes shall be paid from the
Trust, and (ii) for taxes owed in 2006 and later years, such taxes shall be paid
from amounts otherwise payable by the Company to Executive that are not paid
under this Agreement.
 
1

--------------------------------------------------------------------------------


 
(3)    The Executive agrees on behalf of himself and his designated beneficiary
to assume all risk in connection with any debits or credits made to him under
the Trust by reason of losses or earnings on investments made in accordance with
the provisions of the Trust Agreement.


Section 2.             Benefit Payments.


(1)    In accordance with Amendment No. 3 made in 2005, the Executive was paid
the sum of $125,000 of the Deferred Compensation Account in December, 2005 and
the remainder of the Deferred Compensation Account was scheduled to be paid on
December 31, 2008 regardless of whether the Executive has then separated from
service. In accordance with Amendment No. 4, the Executive was permitted to make
a new payment timing election in 2006 in accordance with Code Section 409A
transition rules, and the Executive elected payment on January 6, 2009. The
Executive may make a new payment timing election on or before December 31, 2007,
provided that such election cannot be for payment to be made in 2007. If
Executive does not make a new payment timing election by December 31, 2007, the
balance of the Deferred Compensation Account will be paid to Executive on
January 6, 2009. Notwithstanding the Executive's payment timing election, if the
Executive dies before his entire Deferred Compensation Account has been paid to
him, the remainder of the Deferred Compensation Account shall be paid on the
90th day after his date of death, and further provided that if the Executive
separates from service with the Company the meaning of Code Section 409A within
six months prior to the date after 2007 when payments are to be paid or begin to
be paid, no payment shall not be made until six months and one day after
separation from service, and then all payments that would have been made in that
six month period shall be made.


(2)    The beneficiary referred to in paragraph (a) above may be designated or
changed by the Executive (without the consent of any prior beneficiary) on a
form provided by the Company and delivered to the Company before the Executive's
death. If no such beneficiary shall have been designated, or if no designated
beneficiary shall survive the Executive, the lump sum payment payable under
paragraph (a) above shall be payable to the Executive's estate.


(3)    This SERP shall be administered by the Compensation Committee of the
Board of Directors of the Company (the "Committee"). The Committee shall perform
the duties required, and shall have the powers necessary, to administer the Plan
and carry out the provisions thereof. Specifically, the Committee shall have the
power:
 
(a)    To determine any question arising in connection with the SERP, including
factual matters, and its decision or action in respect thereof shall be final,
conclusive and binding upon the Company and the Executive and any other
individual interested herein; and
 
(b)    To engage the services of counsel or attorney (who may be counsel or
attorney for the Company) and an actuary, if it deems necessary, and such other
agents or assistants as it deems advisable for the proper administration of the
SERP.
 
2

--------------------------------------------------------------------------------


 
Subject to the provisions of this SERP, the Committee shall make all
determinations as to the right of any individual to a benefit. Any denial by the
Committee of the claim for benefits under the SERP shall be stated in writing by
the Committee and delivered or mailed to the claimant. Such notice shall set
forth the specific reasons for the denial, written to the best of the
Committee’s ability in a manner that may be understood without legal or
actuarial counsel. In addition, the Committee shall afford the claimant a
reasonable opportunity for a review of the decision denying the claim.


Section 3.             Vesting.


The Executive's interest in the Deferred Compensation Account shall be 100%
vested and non-forfeitable.


Section 4.             Unfunded Arrangement.


It is the intention of the parties hereto that the arrangement described in this
SERP be unfunded for tax purposes and for purposes of Title 1 of the Employee
Retirement Income Security Act of 1974, as amended. Nothing contained in this
SERP or the Trust Agreement and no action taken pursuant to the provisions of
this SERP or the Trust Agreement shall create or be construed to create a
fiduciary relationship between the Company and the Executive, his designated
beneficiary or any other person. Any funds that may be invested under the
provisions of the Trust Agreement shall continue for all purposes to be a part
of the general funds of the Company and no person other than the Company shall
by virtue of the provisions of this SERP have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this SERP, such right shall be no greater than the right of any unsecured
general creditor of the Company. This SERP constitutes a mere promise by the
Company to make a benefit payment in the future.


Section 5.             Nonalienation of Benefits.


The right of the Executive or any other person to the payment of deferred
compensation or other benefits under this SERP shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Executive or the
Executive's beneficiary or estate.


Section 6.             No Right to Employment.


Nothing contained herein shall be construed as conferring upon the Executive the
right to continue in the employ of the Company as an executive or in any other
capacity.


Section 7.             Effect on Other Benefits


Any deferred compensation payable under this SERP shall not be deemed salary or
other compensation to the Executive for the purpose of computing benefits to
which he may be entitled under any pension plan or other arrangement of the
Company for the Benefit of its employees.



3

--------------------------------------------------------------------------------


 
Section 8.             Binding Agreement.


This SERP shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Executive and his heirs, executors,
administrators and legal representatives.


Section 9.             Governing Law


This SERP shall be construed in accordance with and governed by the laws of the
State of New York without regard to its conflict of laws principles, to the
extent not preempted by federal law.
 
Section 10.           Validity.
 
The invalidity or unenforceability of any provision or provisions of this SERP
shall not affect the validity or enforceability of any other provision of this
SERP, which shall remain in full force and effect.


Section 11.           Counterparts.


This SERP may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.
 
Section 12.           Arbitration.


Any dispute or controversy arising under or in connection with this SERP shall
be settled exclusively by arbitration in the City of New York in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator's award in any court having jurisdiction. The
expense of such arbitration shall be shared equally by the Company and by the
Executive; provided that the arbitrator shall be entitled to include as part of
the award to the prevailing party the reasonable legal fees and expenses
incurred by such party in an amount not to exceed $25,000 in connection with
enforcing its rights hereunder.


Section 13.           Amendment.


This SERP may be amended in whole or in part by a written instrument executed by
both parties hereto.

4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Amended and Restated SERP to be
executed by its duly authorized officers and the Executive has executed this
Amended and Restated SERP as of the date first above written, but actually on
the date(s)  stated below.



          HARRIS & HARRIS GROUP, INC.              /s/ Douglas W. Jamison  

--------------------------------------------------------------------------------

Douglas W. Jamison, President       Date: August 2, 2007        

  THE EXECUTIVE       /s/ Charles E. Harris  

--------------------------------------------------------------------------------

Charles E. Harris       Date: August 2, 2007

 
5

--------------------------------------------------------------------------------

